The order appealed from overruling objections to, and ratifying and confirming the sale by the sheriff is affirmed because it appears that the property was sold for the best price obtainable at the time of sale, which price was not shown to have been grossly inadequate. Further it is not shown that there was any fraud, accident, mistake, or irregularity in the proceedings to render the sale ineffectual.
The decree appealed from is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 14.
For reversal — None. *Page 425